                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

    JASON BEGLEY, et al.,

         Plaintiffs,

                     v.
                                                  Civil No. 20-1486 (FAB)
    Antonio    Fullana-Morales,         et
    al.,

         Defendants.


                                Opinion and Order 1
BESOSA, District Judge.
        Defendants     Antonio       Fullana-Morales,     Alexandra     Irizarry-

Marichal, the conjugal partnership between them, José Fullana-

Morales,      Patricia    Legrand-Gomez,     and    the   conjugal    partnership

between them (collectively, “defendants”) move to dismiss the

complaint pursuant to Federal Rule of Civil Procedure 12(b)(1)

(“Rule 12(b)(1)”).         (Docket No. 18.)         For the reasons set forth

below, the defendants’ motion to dismiss is GRANTED.

I.      Background

        This dispute arises from the defendants’ alleged scheme to

deprive plaintiffs Jason Begley and Adam Callen (collectively,

“plaintiffs”) of their interests in Caribbean Green, a medical

cannabis company.         Id.   On June 7, 2016, the parties executed the

Operating       Agreement       of    Caribbean     Green,    LLC     (“Operating



1 Sarah Roman, a second-year student at Northwestern University School of Law,
assisted in drafting this Opinion and Order.
Civil No. 20-1486 (FAB)                                                      2


Agreement”).    (Docket No. 1 at p. 3.)        Pursuant to this agreement,

Begley   and    Callen     acquired    17.5%   and   25%   of   the   company,

respectively.        Id.    Antonio Fullana-Morales and José Fullana-

Morales received 25% each.       Id.    The remaining 7.5% transferred to

Rossel Rivera, a signatory to the agreement but not a party to

this action.    Id.

    According to the plaintiffs, the defendants breached the

Operating Agreement by forming “an ‘empty shell’ limited liability

company and [merging] it with [Caribbean Green] in order to dilute

[the] Plaintiffs’ interest [and] remove them as members [of the

company].”     Id.    They move for a declaratory judgment to nullify

the merger and reinstate their interests in Caribbean Green.              Id.

at p. 5.

    The defendants moved to dismiss the complaint, citing an

arbitration clause in the Operating Agreement.             Provisions 55 and

56 provide that:

     In the event of a dispute arising out of or in connection
     with this Agreement, the Members will attempt to resolve
     the dispute through friendly consultation.
     If the dispute is not resolved within a reasonable period
     then any or all outstanding issues may be submitted to
     mediation in accordance with any statutory rules of
     mediation.     If mediation is unavailable or not
     successful in resolving the entire dispute, any
     outstanding issues will be submitted to final and
     binding arbitration in accordance with the laws of the
     Commonwealth of Puerto Rico.     The arbitrator’s award
     will be final, and judgment may be entered upon it by
     any court having jurisdiction within the Commonwealth of
     Puerto Rico.
Civil No. 20-1486 (FAB)                                                       3


(Docket No. 1, Ex. 3 at p. 11) (emphasis added).

       The plaintiffs invoke the Court’s diversity jurisdiction,

setting forth a cause of action pursuant to Puerto Rico law without

reference to provisions 55 and 56.         (Docket No. 1.)       Essentially,

they   seek   to    circumvent   arbitration     by   requesting    immediate

judicial intervention.

       According to the defendants, the Court lacks jurisdiction

because the plaintiffs have not established that mediation is

unavailable or unsuccessful.           (Docket No. 18.)         They move to

dismiss the complaint pursuant to Rule 12(b)(1), and to compel

arbitration.       Id.   The Court grants the motion to dismiss, but not

on jurisdictional grounds. 2

II.    Federal Rule of Civil Procedure 12(b)(6)

       The First Circuit Court of Appeals has yet to address the

appropriate standard for a motion to compel arbitration.                   See,

Tissera v. NRT New Eng., 438 F. Supp. 3d 115, 121 (D. Mass. 2020)

(noting that federal courts within the First Circuit analyze

motions to compel arbitration pursuant to Federal Rules of Civil

Procedure 12(b)(6), 12(c), or 56).            When it is apparent on the



2The defendants invoke Federal Rule of Civil Procedure 12(b)(1), asserting that
the Court “has no subject-matter jurisdiction” because the parties have not
engaged in mediation. (Docket No. 18 at p. 2.) This proposition sets forth an
antiquated understanding of the Federal Arbitration Act, 9 U.S.C. sections 2 et
seq.   The First Circuit Court of Appeals has adopted the “modern view that
arbitration agreements do not divest courts of jurisdiction, though they prevent
courts from resolving the merits of arbitrable disputes.” DiMercurio v. Sphere
Drake, Ins. PLC, 202 F.3d 71, 77 (1st Cir. 2000).        Accordingly, the Court
construes the defendant’s motion as one to dismiss pursuant to Rule 12(b)(6).
Civil No. 20-1486 (FAB)                                                          4


face    of    the    complaint     that   certain    claims   are    subject    to

arbitration, however, Federal Rule of Civil Procedure 12(b)(6) is

applicable.         See Nicosia v. Amazon.com., Inc., 834 F.3d 220, 231

(2d Cir. 2016); Guidotti v. Legal Helpers Debt Resolution, L.L.C.,

716 F.3d 764, 776 (3d Cir. 2013).                   If extrinsic evidence is

required to determine whether certain claims are arbitrable, then

summary judgment is the proper standard of review.                        Id., see

Johnson & Johnson, Int’l v. P.R. Hosp. Supply, Inc., 258 F. Supp.

3d 255, 259 (D.P.R. 2017) (Besosa, J.).

       The defendants cite provisions 55 and 56 of the Operating

Agreement as the basis for dismissal.           The complaint incorporates

this document by reference and as an exhibit.            See Beddall v. State

St. Bank. & Trust Co., 137 F.3d 12, 17 (1st Cir. 1998) (noting

that when “a complaint’s factual allegations are expressly linked

to – and admittedly dependent upon – a document (the authenticity

of which is not challenged), that document effectively merges into

the pleadings and the trial court can review it in deciding a

motion   to    dismiss     under    Rule(12)(b)(6)”).         Accordingly,     the

standard      associated    with     Rule   12(b)(6)    governs     the    Court’s

analysis.

       To survive a Rule 12(b)(6) motion, a complaint must contain

sufficient factual material “to state a claim to relief that is

plausible on its face.”          Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).                    Courts
Civil No. 20-1486 (FAB)                                                           5


adopt a two-step approach when resolving a motion to dismiss.

First,    a   court    “isolate[s]     and   ignore[s]    statements       in   the

complaint that simply offer legal labels and conclusions or merely

rehash cause-of-action elements.”              Schatz v. Republican State

Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012).               Second, a court

“take[s] the complaint’s well-pled (i.e., non-conclusory, non-

speculative) facts as true, drawing all reasonable inferences in

the pleader’s favor, and see[s] if they plausibly narrate a claim

for relief.”     Id.    “The relevant question for a district court in

assessing plausibility is not whether the complaint makes any

particular factual allegations but rather, whether ‘the complaint

warrant[s]      dismissal    because    it    failed     in    toto   to   render

plaintiffs’ entitlement to relief plausible.’”                Rodríguez-Reyes v.

Molina-Rodríguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Twombly,

550 U.S. at 569 n.14).

     A. The Federal Arbitration Act

          The   Federal     Arbitration      Act   (“FAA”)     establishes      the

validity and enforceability of written arbitration agreements.

This statute provides that a written arbitration agreement is

“valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.” 9

U.S.C. § 2.      Congressional policy favors arbitration.              9 U.S.C.

§ 2; Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443

(2006).
Civil No. 20-1486 (FAB)                                              6


        Pursuant to the FAA, courts compel arbitration when the

parties have signed a valid arbitration agreement governing the

issues in dispute, removing the district courts’ discretion over

whether to compel arbitration or provide a judicial remedy to

the parties. 9 U.S.C. § 4; Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 218 (1985).    The   existence of a valid arbitration

agreement is based on the consent of the parties to arbitrate at

least some of their claims and to forego a judicial remedy for

those claims.    McCarthy v. Azure, 22 F.3d 351, 354-55 (1st Cir.

1994) (internal citations omitted).      Consequently, a party need

not submit to arbitration any dispute it has not agreed to submit.

AT&T Techs., Inc. v. Commc’ns. Workers of Am., 475 U.S. 643,

648 (1986) (quoting United Steelworkers v. Warrior & Gulf Navig.

Co., 363 U.S. 574, 583 (1960)).

        The First Circuit Court of Appeals has set forth four

requirements for a court to compel arbitration:          (1) a valid

arbitration agreement must exist; (2) the moving party must be

entitled to invoke the arbitration clause; (3) the other party

must be bound by the clause; and (4) the claim must fall within

the scope of the arbitration clause.        InterGen N.V. v. Grina,

344 F.3d 134, 142 (1st Cir. 2003).       The parties do not contest

that there is a valid arbitration agreement between them.          In

fact,   the   plaintiffs   and   the   defendants   acknowledge   that

Provisions 55 and 56 are applicable. See Docket Nos. 18, 21 &
Civil No. 20-1486 (FAB)                                                                       7


    24.   Accordingly, a valid arbitration clause exists between the

    parties.

II.       Discussion

          The    Operating       Agreement        precludes   the        plaintiffs        from

prosecuting the breach of contract and declaratory judgment claims

before this Court.               Provisions 55 and 56 are unequivocal: the

parties         must    first    attempt     to     resolve   disputes           arising    in

connection with the contract through mediation.                           (Docket No. 1,

Ex. 3 at p. 11.)              The merger and purported scheme to remove the

plaintiffs         from       Caribbean     Green     pertains      to     the    Operating

Agreement, triggering the arbitration clause.                             Arbitration is

conditioned,           however,      on    the     unavailability        or   failure       of

mediation.             The    parties      have    not   satisfied        this     condition

precedent.         Accordingly, dismissal is warranted. 3

          An ad hoc attempt to negotiate a settlement is not mediation.

On    February         3,    2020,   the   plaintiffs     mailed     a    letter     to    the

defendants.            This correspondence cited provisions 55 and 56 in a



3 “Where one side is entitled to arbitration of a claim brought in court, in
this circuit a district court can, in its discretion, choose to dismiss the
lawsuit, if all claims assert in the case are found arbitrable.” Next Step
Med. Co. v. Johnson & Johnson Int’l, 619 F.3d 67, 71 (1st Cir. 2010) (citing 9
U.S.C. § 3). A stay is inappropriate in this action, however, because failure
to satisfy the mediation prerequisite renders the FAA inapplicable. See Him
Portland v. Devito Builders, 317 F.3d 41, 44 (1st Cir. 2003) (“Where contracting
parties condition an arbitration agreement upon the satisfaction of some
condition precedent, the failure to satisfy the specified condition will
preclude the parties from compelling arbitration and staying proceedings under
the FAA.”); Kemiron Atl., Inc. v. Aquakem Int’l, Inc., 290 F.3d 1287, 1291 (11th
Cir. 2002) (“Because neither party requested mediation, the arbitration
provision has not been activated and the FAA does not apply.”).
Civil No. 20-1486 (FAB)                                              8


perfunctory manner, stating that the plaintiffs “demand [from the

defendants] the sum of $4,000,000.00 in order to settle their

claims” pursuant to the “dispute resolution” clause.    (Docket No.

24, Ex. 1 at p. 1.)   The defendants responded, maintaining that:

     The procedure for dispute resolution referred to in
     [provision 56] of the Operating Agreement does not apply
     to the facts of this case. As explained, in the present
     case there is no ‘dispute arising out of or in
     connection’ with the Operating Agreement.        In the
     present case, there is not prohibition in the Operating
     Agreement that prevents a majority owner of an LLC to
     consume a cash-out merger by written consent in lieu of
     a meeting and without prior notice to the minority
     members.
(Docket No. 21, Ex. 1 at p. 3.)   This exchange is a prelitigation

posture, not a valid attempt to mediate.

     The defendants attempt to accelerate arbitration, alleging

that the plaintiffs waived mediation by: (1) commencing this action

in the United States District Court for the District of Puerto

Rico; and (2) failing to directly object to arbitrate in their

response.   (Docket No. 18 at p. 7; Docket No. 24 at pp. 7-8).    Both

arguments are unavailing.

     This Court possesses the discretion to determine whether the

plaintiffs have waived condition precedents in the arbitration

context.    Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 12 (1st

Cir. 2005); In re Crysen/Montenay Energy Co., 226 F.3d 160, 163

(2d Cir. 2000).   “As federal policy strongly favors arbitration of

disputes, a [w]aiver is not to be lightly inferred, thus reasonable

doubts ... should be resolved in favor of arbitration.”          In Re
Civil No. 20-1486 (FAB)                                            9


Tyco Int'l Ltd. Sec. Litig., 422 F.3d 41, 44 (1st Cir. 2005)

(quotation omitted).    Ultimately, there is no “bright line” rule

for waiver.   In re Crysen/Montenay Energy Co., 226 F.3d at 163 (2d

Cir. 2000).    The act of filing an action in federal court does

not, without more, constitute a waiver.      See Baker v. Securitas

Sec. Servs. USA, Inc., 432 F. Supp. 2d 120 (D. Me. 2006) (citing

Maine Sch. Admin. Dist. No. 68 v. Johnson Controls, Inc., 222 F.

Supp. 2d 50 (D. Me. 2002).

     The Court need not speculate what the plaintiffs intended to

convey by filing the complaint.     The response to the motion to

dismiss provides explicitly that the plaintiffs are “willing to

engage in a voluntary mediation in Federal Court pursuant to Local

Rule 83J if an agreement to do so is reached with the Defendants.”

(Docket No. 21 at p. 6.)     Accordingly, the plaintiffs have not

waived the mediation.

III. Conclusion

     For the reasons set forth above, the defendants’ motion to

dismiss is GRANTED.    (Docket No. 18.)   The complaint is DISMISSED
Civil No. 20-1486 (FAB)                                            10


WITHOUT PREJUDICE.   Judgment shall be entered accordingly.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, June 23, 2021.



                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
Civil No. 20-1486 (FAB)   11
